Case 1:19-cv-01646-LO-JFA Document 212 Filed 07/29/21 Page 1 of 11 PagelD# 4085

AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

 

for the
Eastern District of Virginia
Erik J. Cardin )
Vv. Case No.: 1:19-cv-1646
Leah M. Olszewski
BILL OF COSTS

Judgment having been entered in the above entitled action on 07/19/2021 against _Leah M. Olszewski ;
the Clerk is requested to tax the following as costs: pae
Fees of the Clerk 2.0.22... ee ene ee nent e eee een ee eens S$ 400.00
Fees for service of summons and subpoena .... 2.2.2.2... 00. ce cece nent e ee eee nen nenees
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case...... 4,944.24
Fees and disbursements for printing 2... 2.66... ccc ence ere e eer recent enna 362.40
Fees for witnesses (itemize on page two) oo. cette teen cence eee ee eees 0.00
Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case... 1.1... eee tenet eee eens 124.20
Docket fees under 28 U.S.C. 1923 2.0... cece cee cere eee eee n eee e enna
Costs as shown on Mandate of Court of Appeals ........ 2... cece eee een nees
Compensation of court-appointed experts 6.0.0.0... cette ener eet eee enne
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 .....
Other costs (please itemize)... eee ee eee eee ene eee eee ee eeeeee

5,830.84

TOTAL $

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

 

Declaration

 

I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties

in the following manner:
Electronic service [| First class mail, postage prepaid

[| Other: 4d dy.
s/ Attorney: { a
. =

Name of Attorney: (James S. Kurz

 

 

 

 

 

For: Erik J. Cardin Date: 07/29/2021
Name of Claiming Party
. - - Taxation of Costs on
Costs are taxed in the amount of and included in the judgment.
By:

 

 

Clerk of Court Deputy Clerk Date
Case 1:19-cv-01646-LO-JFA Document 212 Filed 07/29/21 Page 2 of 11 PagelD# 4086
AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

 

Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

 

ATTENDANCE SUBSISTENCE MILEAGE
Total Cost

NAME, CITY AND STATE OF RESIDENCE Total Total Total Each Witness
Days Cost Days Cost Miles Cost

 

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

 

 

 

 

TOTAL $0.00

 

 

 

 

 

NOTICE

Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
“Sec. 1924. Verification of bill of costs.”

“Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
that the services for which fees have been charged were actually and necessarily performed.”

See also Section 1920 of Title 28, which reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Civil Procedure contain the following provisions:
RULE 54(a)(1)

Costs Other than Attorneys’ Fees.

Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
may tax costs on 14 day's notice, On motion served within the next 7 days, the court may review the clerk's action.

RULE 6

{d) Additional Time After Certain Kinds of Service.
When a party may or must act within a specified time after service and service is made under Rule5(b){2)(C), (D), (E), or (F), 3 days are
added after the period would otherwise expire under Rule 6(a).
RULE 58(e)
Cost or Fee Awards:

Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.

 

 

 
Case 1:19-cv-01646-LO-JFA Document 212 Filed 07/29/21 Page 3of11 PagelD# 4087

: (1)

Jamei Kurz

‘From: notification@pay.gov

Sent: Tuesday, December 31, 2019 3:22 PM

To: James Kurz

Subject: Pay.gov Payment Confirmation: VAED CM ECF

Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you wish to cancel
this payment, please contact the Helpdesk at 703-299-2101.

Application Name: VAED CM ECF
Pay.gov Tracking ID: 26MGM504
Agency Tracking ID: 0422-7004647

Transaction Type: Sgle
Transaction Date: €ee51, 2019 3334 3PM “ye
Account Holder Name: James Kurz Nt 0

Transaction Amount: $400.00 z/

Card Type: MasterCard G
Card Number: eee eR MRT AS V

THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.
Case 1:19-cv-01646-LO-JFA Document 212 Filed 07/29/21 Page 4 of 11 OT

f (4)

a @

 

 

 

 

 

 

BTA Ren OANe UNITED STATES DISTRICTCOU RT
— For the Eastern District of Virginia
INVOICE 20202408
MAKE CHECKS 3 PAYABLE TO:
James 8. Kurz Scott Wallace Reporting, Inc
Redmon, Peyton & Braswell, LLP 401 Courthouse Square
510 King Street Alexandria, VA22314
Suite 301 (703) 549-4626
Alexandria, VA22314 scottlyn01@aol.com
(703) 684-2000 Tax ID: XX-XXXXXXX
jkurz@RPB-law.com
' DATE ORDERED: DATE DELIVERED:
— CRIMINAL & CIVIL 06-30-2021 07-01-2021

 

 

 

in the matter of: 1:19-CV-01646, Erik Cardin v Leah Marie Olszewskl
Transcript of motion hearing proceedings held on June 25, 2021 before the Honorable Liam O'Grady,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Pu (i gr i
edt Cork
CATEGORY ORIGINAL 415™ COPY 2°° COPY TOTAL
PAGES | PRICE |SUBTOTAL| PAGES | PRICE |suBTOTAL| PAGES | PRICE. |sUBTOTAL! CHARGES
Ordinary
14-Day
Expedited
3-Day
Daily 76 1.20 91.20 91.20
Hourly
Reattime
Misc. Misc. Charges
Subtotal 97.20
Less Discount for Late Dellvery
Tax (If Applicable)
Less Amount of Deposit
Total Refund
Date: 07-01-2021 Check: CC Amount: 91.20 Total Due 0.00
ADDITIONALINFORM ATION

Full prica may be charged only if the transcript Is delivered within the required time frame. For example, If an
order for expedited transcript Is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and If not completed and dellvered within 14 days, payment would be at the ordinary delivery rate. :

CERTIFICATION
| cartlfy that the transcript fees charged and page format used comply with the requirements of this court and

the Judiclal Conference of the United States.

 

 

SIGNATURE:

s/Scott L. Wallace, RDR, CRR

 

DATE:

 

 

07-01-2021

 

DISTRIBUTION:

TO PARTY (2 copies - 1 to be retumed with payment)

COURTREPO RTER COURTREPO RTER SUPERVISOR
Case 1:19-cv-01646-LO-JFA Document 212

Filed 07/29/21 Page 5 of 11 PagelD# 4089

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 of 1
Invoice No. Invoice Date Job No.
p la n e t D e p os 402351 4/26/2021 364512
Job Date Case No.
4/7/2021 1:19-cv-01646 (LO/JFA)
Case Name
Cardin -v- Olszewski
James S. Kurz, Esquire
Redmon, Peyton & Braswell, L.L.P. Payment Terms
510 King Street ;
Suite 301 Due upon receipt
Alexandria, VA 22314
TRANSCRIPT WITH INDEX OF:
Erik J. Cardin 298.00 Pages 908.90
Exhibits 396.00 Pages 158.40
TOTAL DUE >>> $1,067.30
AFTER 5/26/2021 PAY $1,120.67

Due upon receipt and is not contingent on client payment.

For your convenience we now accept payments via wire transfer.

Account Number: 1048289 Wire Routing Number: 055001096

We accept all major credit cards, subject to a 3% convenience fee.

For billing questions, please email billing@planetdepos.com or call 888.433.3767. Invoice disputes must be brought to our attention within 30

days of receipt. Thank you for your business.

 

(-) Payments/ Credits: 0.00
(+) Finance Charges/ Debits: 85.39
(=) New Balance: $1,152.69

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with payment.

James S. Kurz, Esquire

Redmon, Peyton & Braswell, L.L.P.
510 King Street

Suite 301

Alexandria, VA 22314

Remit To: Planet Depos, LLC
P.O. BOX 791571
Baltimore, MD 21279-1571

Invoice No. =: 402351

Invoice Date : 4/26/2021
Total Due : $1,152.69

Job No. > 364512
BU ID : 01-DMV-R
Case No. > 1:19-cv-01646 (LO/JFA)

Case Name : Cardin -v- Olszewski
22807

Case 1:19-cv-01646-LO-JFA Document 212

Veritext, LLC - Mid-Atlantic Region

Tel. 888-777-6690 Email: Billing-Midatlantic@veritext.com
Fed. Tax ID: XX-XXXXXXX

Bill To: James Kurz
Redmon Peyton & Braswell LLP
510 King Street
Suite 301
Alexandria, VA, 22314

Filed 07/29/21 Page 6 of 11 PagelD# 4090

VERITEXT

LEGAL SOLUTIONS

 

Invoice #: 4946373
Invoice Date: 4/30/2021
Balance Due: $3,064.74

 

 

Case: Cardin v. Olszewski (1:19CV1646)

Proceeding Type: Depositions

 

Job #: 4495630 | Job Date: 4/8/2021 | Delivery: Expedited

 

 

 

 

 

 

 

 

Location: Alexandria, VA
Billing Atty: James Kurz
Scheduling Atty: | James Kurz | Redmon Peyton & Braswell LLP
Witness: Leah Olszewski Amount
Transcript Services $1,303.50
Transcript - Expedited $993.24
Professional Attendance $100.00
Veritext Virtual Services $295.00
Exhibit Share $345.00
Delivery and Handling $28.00
Notes: Invoice Total: $3,064.74
Payment: $0.00
Credit: $0.00
Interest: $0.00
Balance Due: $3,064.74
TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
please consult http:/Avww.veritext.com/services/all-services/services-information

 

 

Please remit payment to:
Veritext

P.O. Box 71303

Chicago IL 60694-1303
Fed. Tax ID: XX-XXXXXXX

To pay online, go to www.veritext.com

Veritext accepts all major credit cards
(American Express, Mastercard, Visa, Discover)

Invoice #: 4946373
Invoice Date: 4/30/2021
Balance Due: $3,064.74
Case 1:19-cv-01646-LO-JFA Document 212

Veritext, LLC - Mid-Atlantic Region

Tel. 888-777-6690 Email: Billing-Midatlantic@veritext.com
Fed. Tax ID: XX-XXXXXXX

Bill To: James Kurz
Redmon Peyton & Braswell LLP
510 King Street
Suite 301
Alexandria, VA, 22314

Filed 07/29/21 Page 7 of 11 PagelD# 4091

VERITEXT
an SOLUTIONS

Invoice #: 4900358
Invoice Date: 3/24/2021
Balance Due: $766.27

 

 

Case: Erik J. Cardin v. Leah Olszewski (1:19C€V1646)

Proceeding Type: Depositions

 

 

Job # 4488684 | Job Date: 3/10/2021 | Delivery: Normal

 

 

 

 

 

 

 

 

Location: Alexandria, VA
Billing Atty: James Kurz
Scheduling Atty: | James Kurz | Redmon Peyton & Braswell LLP
Witness: James W. Hopper, Ph.D. Amount
| Minimum Charge for Services Rendered $250.00
| Professional Attendance $100.00
Veritext Virtual Services $295.00
| Transcript Services $48.00
| Delivery and Handling $28.00
Notes: Invoice Total: $721.00
Payment: $0.00
Credit: $0.00
Interest: $45.27
Balance Due: $766.27
TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
please consult http://www. veritext.com/services/all-services/services-information

 

 

 

22807

THIS INVOICE IS 126 DAYS PAST DUE, PLEASE REMIT - THANK YOU

Please remit payment to:
Veritext

P.O. Box71303

Chicago IL 60694-1303
Fed. Tax ID: XX-XXXXXXX

To pay online, go to www. veritext.com

Veritext accepts all major credit cards
(American Express, Mastercard, Visa, Discover)

Invoice #: 4900358
Invoice Date: 3/24/2021
Balance Due: $766.27
Case 1:19-cv-01646-LO-JFA Document 212 Filed 07/29/21 Page 8 of 11 PagelD# 4092

Plaintiff Cardin’s Fees and Disbursements for Printing Trial Exhibits

[Outlined below is the calculation for the total amount paid in printing Plaintiff Cardin’s Trial
Exhibits necessary for this Jury Trial. This is a conservative calculation]

e Plaintiff Cardin’s sixty-eight Trial Exhibits were made up of 453 pages of standard, white
printer paper.

e Four copies of Plaintiff Cardin’s Trial Exhibits were made and distributed to: (1) the
Court, (2) the Clerk, (3) opposing counsel, and (4) the witness stand.

e Four copies, each containing 453 pages of exhibit material, equates to a total of 1,812
pages.

e The printing cost per page is $0.20. At $0.20 per page, printing 1,812 pages for necessary
Trial Exhibits cost us a total of $362.40. This figure does not factor in the pages we

printed in color, which had a higher printing cost per page.
Case 1:19-cv-01646-LO-JFA Document 212 Filed 07/29/21 Page 9 of 11 PagelD# 4093

 
  

 

Fuel Surcharge FedEx har applied a fuel auroherpe of 8.50% to this shipment.

 

Distance Based Pricing, Zone 3 4 \
We calowlated your charges based one dimanslons| weight of 11.0 Ibs, 19 inx 12in x 8 In, using a dimensional fector of 138, ( 5 /
Automation SSFO Sender , Recipient ao
Trecking ID 281016721201 REDMON, PEYTON & BRASWELL uJ
Service Type FedEx Standard Overnight 510 KING ST STE 301 Soar a IGHT 331 " \
ae Type . Packaging ALEXANDRIA VA 22314 US 31 W 52ND ST a
Packages NEW YORK NY 10019 US
Actual Weight B&O lbs, 38 kgs
Reted Weight 11.0 Ibs, £.0 kee
Delivered Jul 02, 2021 10:54 Transportation Charge 66.31

Continued on next page

 

Fedex. Invoice Number | Invoice Date \\| AccountNumber Page

 

 

 

 

 

 

 

 

 

 

 

   

 

 

7-426-69724 Jul 06, 2021 1433-0907-0 toa
Tracking ID: 281016721201 continued
Sve Area AL Discount i BA /
Signed by T.A TAURUS Fuel Surcheraa ee 3.10 J
FedEx Use OOO000000/1305/_ Total Charge Usp $30.57
Third Party Subtotal USD . $69.09
Total FedEx Express USD $215.39
FedEx Other Charges Detail
Purchaaa'r Pastels — ae oo sector Quantity Unk Price
Purchase Location: Stenderd-Large Slick Mailer 1 _ 348 349
10940 FAIRFAX BLVD ee Seles Tax 0.21
FAIRFAX, VA 22080 Total usD 270 J
Merchandise Sales Subtotal USD 3.70

 

Total Other Charges USD 3.70
FedixOffice. $8

| 5/1/2821

‘Fedex Office |
13155 foal Road, Suite 1609
Dallas, Texas 75240
1-800-488+3705
Order Date: 05/21/2021
Order Time: 17:27:00
Pickup Date: 05/21/2021
Pickup Time: 18:00
Tean Menber: Naive Y. i

Biman: Tas |
Register: 5 |

CLAIM CHECK

ee

Custosar: James Kurz

 

Project Haye:

Quick Order 17.97
: 1 6-17.97

Sub-Total (TAX NOT INCLUDED) 17.41

Balance Dus 0.068

 

One

 

*éThie i¢ not a receipts:
All prigae ehown are estinates

Thank you for vieiting
FedEx Office
Make It, Print It. Pack It. Ship It,
fedex .com/off ice

Customer Copy

| Regieter: 006

Fedax<Office. a

885 N Washington St ie
od
9241:08 AM es]

Alexandria, VA 27314-1913
Tel: -(108) 738-0783. ~
Trens.: 8738 Brench: 181

Toan:Mesbar: Anita H.

| Customer: Jamas Kurz

DEPOSIT ON ORDER

HU RUSORNANE

Order Kunbar: 181804C8T
Order Dus Date: 05/08/2021

Sb Total

Datoatt Paid
Estimated Tax

(Tax wil) be recalculated at the
applicable rate at tine of tender.)..

 

15.87.
15.07
eat

0,9

Balence Dus 0.00
Cash 20,00
ee lear 20,00
(4.18)

” HAMA

jobs .produted for customers wil be
ained for 30 days after. the or
: date reflected on this rece
re Office is not venerable ve
rataining any work not picked up by
. customer-atter euch 90 day period
and ie entitled to collect, and
retain any ‘deposits or other payment
for all work oe on customer”s

Thank you for visiting
FedEx Office
dake It. Print It. Pack It. Ship It.
fedex.con/office

Custoner Copy

(

M:
THI: ae ,

te 1! Hashington St
Alexandria, “& 22314-(913
. Tel: (703) /39-0783

a & 31:07 PH EST
Trang.: 9439~ - : Branch: 1619
Se co5 TH: a1-43110
Teaa Member: Natya Y,

Custonars demas Kurz

DEPOSIT ON ORDER
arir Due fat 05/21/2021
Sub-Total 19.05
Total 19.05
Deposit Paid 719.05
‘Egttaated Tax 1,08

(Tax wi] be recalculated at the
applicable rate at tine of tender.)

Balante Due 0.00
Cash 20,00
Total iil fol 20.00
(0.95)

OETA

All jobs produced for custondra will be
retained for 30 daye after the ordar
dus date reflected on this reoa(pt.
FedEx Office is not responsible for
retaining any, work pot picked up by

custoser after such 30 day period
and ie entitled ta collect’ ahd

retain any deposits or other. psywent

for all work nce on custorer”s

Thank you for visiting
FedEx Office
Make It, Print It, Pack It. Ship lt.
fedax .con/office

Custozer Copy
Fedix<Office. #

685 N Washington St
Alexandria, VA 22314-1918

Tel: (703) 739-0783
6/23/2021 2:59:54 PM EST
Trans.: 6395 Branch: 1619
Register: 004 T111:07104259
Team Mambar: Natya Y.
Customer: James Kurz

DEPOSIT ON ORDER

HSN

Order Number: 1819
Order Due Date: 08/23/2021

 

Sub-Total 15.87
Total 15.67
Deposit Paid 15.87
Estimated Tax 0:80

(Tax will be recalculated at the
applicable rate at time of tender.)

Balance Due 9,00
Cash - 20,00
Total Tender 20,00

Change Due 4,18

ean

All jobs produced for-customers will be
ratained for 30 days after the order
due date reflected on this receipt.
FedEx Office is not responsible for
retaining any work not picked up by

customer after such 30 day period
and is entitled to collect and

retain any deposits or other payment

for all work rece on customer”s

Thank you for visiting
FedEx Office
Make It. Print It. Pack It. Ship It.
fedex, com/office

Customer Copy

Case 1:19-cv-01646-LO-JFA Document 212 Filed 07/29/21 Page 11 of 11 PagelD# 4095

(d)

. FedlisOffice. s&

685 N Washington St
Alexandria, VA 22314-1913

Tel: (703) 739-0783
6/10/2021 6:15:37 PM EST
Trans.: 9754 Branch: 1819
Register: 005 1111:03113317
Team Member: Naiya Y.
Customer: James Kurz

DEPOSIT ON ORDER
Order Number: 181904CMH
Order Due Date; 06/11/2021

 

 

Sub-Total 15.87
Total 15.87
Deposit Paid 15,87
Estimated Tax 0,90

(Tax 411] be recalculated at the
applicable rate at time of tender.)

Balance Due 0.00
Cash 20.00

Total Tender 20.00

Change Due (4,13

Hip RNQUA

All jobs produced for customers wil] be
retained for 30 days after the order
due date reflected on this receipt.
FadEx Office is not responsible for
retaining any work not picked up by

customer after such 30 day period
and is entitled to collect and

retain any deposits ar other paymant

for al] work performed on custoner"s

lf,
Thank you for visiting

FedEx Office
Make It. Print It, Pack It, Ship It.
fedex, con/office °

Custower Copy
